Citation Nr: 9919463	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-44 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group VI of the left arm with a metallic foreign body.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group X of the left foot with a metallic foreign body.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of the right 
fibula.

4.  Entitlement to a disability rating in excess of 
10 percent for a scar on the right side of the back with a 
metallic foreign body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States from April 1943 to August 1945 and in March 1946, and 
active duty as a Philippine Scout from May 1946 to April 
1947.  These matters come to the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to increased 
ratings for the disorders shown above.  The veteran has 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of a shrapnel wound injury to Muscle Group 
VI of the left arm with a metallic foreign body are 
manifested by tenderness and a well healed scar, productive 
of no more than moderate disability.

3.  The residuals of a shrapnel wound injury to Muscle Group 
X of the left foot with a metallic foreign body are 
manifested by tenderness and a well healed scar, productive 
of no more than moderate disability.

4.  The residuals of a fracture of the right fibula are 
manifested by limited motion of the ankle, reduced strength, 
and pain with use, productive of no more than moderate ankle 
disability.

5.  The scar on the right side of the back with a metallic 
foreign body is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group VI of the left arm with a metallic foreign body 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5306 
(1998).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group X of the left foot with a metallic foreign body 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5310 
(1998).

3.  The criteria for a 20 percent disability rating for the 
residuals of a fracture of the right fibula are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5262 
(1998).

4.  The criteria for a disability rating in excess of 
10 percent for the scar on the right side of the back with a 
metallic foreign body are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he incurred, 
penetrating shell fragment wounds of the lateral aspect of 
the fifth metatarsal of the left foot, the left arm, and the 
right lower back on May 1, 1945.  His wounds were debrided, 
and he was returned to duty on May 11, 1945.  He also 
incurred a simple fracture of the right fibula and the right 
medial malleolus in June 1945 as the result of a motor 
vehicle accident  On separation from service in March 1946 he 
was noted to have scars of shrapnel wounds on the right side 
of the back, the left arm, and the left foot, and to have a 
musculoskeletal defect in the right leg.

The report of a November 1950 medical examination shows that 
he had a scar resulting from a penetrating shrapnel wound on 
the posterior aspect of the middle third of the left arm that 
was one-half centimeter by one-half centimeter in size, non-
adherent, and non-painful.  The examiner found no nerve 
injury and no manifestation of an injury to Muscle Group VI.  
Examination also showed a scar resulting from a penetrating 
shrapnel wound on the right side of the back, level with the 
seventh intercostal space, that measured three centimeters by 
one and three-fourths centimeters.  The back scar was also 
non-adherent and non-painful, and the examiner found no nerve 
injury and no manifestation of an injury to muscle group II.  
There was also a scar of a penetrating shrapnel wound on the 
lateral aspect of the fifth metatarsal of the left foot, 
which was one centimeter by one centimeter in size, non-
adherent, and non-painful.  The examiner found that a nerve 
injury was manifested by hypoesthesia in the small toe, and 
that there were no manifestations of an injury to Muscle 
Group X.

Examination of the right leg revealed a surgical scar that 
was five centimeters by one-fourth centimeter, non-adherent, 
and non-painful, resulting from the fractured fibula.  There 
was slight limitation of dorsiflexion of the right foot, 
normal plantar flexion, no atrophy of the muscles of the 
right leg or foot, and hypoesthesia of the entire lower third 
of the right leg.

X-ray studies showed a 0.4 by 0.3 centimeter metallic foreign 
body in the soft tissue of the middle third of the left arm, 
and no abnormalities pertaining to the back.  The X-ray 
studies also showed a slight deformity due to overlapping of 
the fragments resulting from an old fracture at the junction 
of the middle and lower thirds of the right fibula, and no 
abnormalities pertaining to the ankles.  There was a slight 
depression in the lateral aspect of the left fifth metatarsal 
with a metallic foreign body at its concavity.

Based on the service medical records and the November 1950 
examination report, in a November 1950 rating decision the RO 
granted service connection for the residuals of a shrapnel 
wound to Muscle Group VI of the left arm with a retained 
foreign body; the residuals of a shrapnel wound to Muscle 
Group X of the left foot; and the residuals of a healed 
fracture of the right fibula and the medial malleolus with 
deformity and slight limitation of ankle motion.  In a May 
1959 rating decision the RO granted service connection for a 
scar on the right side of the back with a metallic foreign 
body.  Each service-connected disability was assigned a 
10 percent disability rating, based on moderate injuries to 
the affected muscle groups and the slight limitation of 
motion of the right ankle.

The medical evidence shows that in 1955 the veteran underwent 
a hemilaminectomy for a herniated disc at L5-S1.  Since that 
time he has claimed entitlement to service connection for a 
back disorder on several occasions, which has been denied.  
The last decision was rendered in January 1987, at which time 
the Board determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  
Historically, the veteran's complaints of increasing 
disability have been found, based on the medical evidence, to 
relate to the back disorder and not to his service-connected 
injuries.

The veteran has also claimed entitlement to higher disability 
ratings for his service-connected disorders numerous times, 
which claims have been denied.  The medical evidence shows 
that although he received treatment for his back complaints, 
he received little treatment for the service-connected 
disorders, and that those disorders have remained relatively 
stable.  His primary symptom was recurrent pain in the right 
leg with prolonged use or cold weather.  An X-ray study of 
the right leg, ankle, and foot in July 1973 revealed evidence 
of post-traumatic arthritis in the right ankle.  The injuries 
resulting from the shrapnel wounds have been described as 
mild to moderate.

VA treatment records show that in December 1992 he complained 
of pain in the right ankle.  Examination revealed crepitance 
in the ankle, and his complaints were assessed as 
degenerative joint disease.

In conjunction with an October 1993 VA examination he 
complained of pain and cramps in the right leg and ankle with 
prolonged use.  Examination showed well-healed scars, full 
range of motion of all affected joints, no swelling, and no 
tenderness, with the exception of the right medial malleolus.  
The examiner noted that the veteran walked with a slight limp 
on the right side.

The report of a December 1993 VA examination indicates that 
there was slight tissue loss in the right leg, with the 
circumference of the middle of the right leg being 
32 centimeters and that of the left being 34 centimeters.  
The muscle strength in the right leg was described as fair, 
in comparison to "good" on the left, and the examiner noted 
that the veteran complained of pain on flexion of the ankle.

The examiner described a healed scar on the posterior aspect 
of the left arm that was hardly visible, a healed one-inch by 
three-eighths inch scar on the right side of the back at the 
level of the eighth intercostal space, and a scar on the 
lateral border of the left foot level with the fifth 
metatarsal that was one centimeter by one-half centimeter in 
size.  There was also a five and one-half inch scar on the 
lateral aspect of the right leg, resulting from the surgery 
for reduction of the fibula fracture.  All of the scars were 
found to be not depressed, adherent, or tender.

The range of motion of the right ankle was from five degrees 
of dorsiflexion to 35 degrees of plantar flexion due to pain.  
The examiner observed that the veteran walked with a limp on 
the right, that he fell when attempting to heel and toe walk, 
that he could not tolerate prolonged squatting, and that he 
used a cane when walking.

The examiner provided diagnoses of a healed scar on the 
posterior aspect of the left arm with a metallic foreign 
body, resulting from an injury to Muscle Group VI, moderate; 
a healed scar on the left foot, resulting from an injury to 
Muscle Group X, moderate; post-traumatic, minimal arthritis 
and periarticular calcific tendonitis of the right ankle; and 
a healed scar of the right leg and a well-healed fracture 
deformity on the distal third of the right fibula.

In conjunction with a September 1997 VA examination the 
veteran complained of pain and discomfort resulting from the 
shrapnel wounds to his left arm and foot and fracture of the 
right fibula.  He stated that he felt irritation when metal 
touched his body, he could not wear a watch, and that he had 
a skin rash, which he attributed to the retained foreign body 
in his back.  He reported having pain and cramps in the right 
leg, primarily in the area of the surgical scar, and pain in 
the upper outer area of the left arm.  He denied being able 
to walk far due to pain in his right leg.

On examination he was found to walk with a normal gait.  
There was a 12-1/2 inch scar on the outer aspect of the lower 
leg, with no swelling and no redness.  The range of motion of 
the right ankle was normal, and he was able to flex and 
extend his toes.  Examination revealed tenderness at the base 
of the fifth toe on the left foot, the site of the shrapnel 
wound, but no redness, no swelling, and no other evidence of 
a disorder.  He was able to move his toes, but complained of 
pain when doing so.  Examination of the left arm revealed a 
mild restriction in internal rotation of the shoulder and 
tenderness in the inner aspect of the triceps muscle, 
although no foreign body could be palpated.  There was no 
evidence of redness, swelling, or sensory loss in the area.  
X-ray studies showed a four-millimeter metallic foreign body 
embedded in the lateral cortex of the shaft of the fifth 
metatarsal of the left foot and a fracture of the distal 
third of the right fibula, with no findings suggestive of 
complications.

During a June 1998 VA examination the veteran complained of 
pain in his right leg and difficulty walking due to varicose 
veins.  On observation, his gait was slow but normal, and he 
walked with a cane.  The circumferences of the legs were 
equal, and he complained of sensory loss in both lower 
extremities.  The examiner found that the range of motion of 
the right ankle was normal.  No abnormalities were found in 
the upper extremities.

In conjunction with a November 1998 VA examination the 
veteran reported having incurred shrapnel injuries to the 
left arm, left foot, right leg, and the back.  Physical 
examination of the back revealed no scars, with the exception 
of the surgical scar in the lumbo-sacral area.  No sensory 
changes were detected in either foot.  There was a scar over 
the mid portion of the posterior aspect of the left arm that 
measured three-fourths of an inch by three-fourths of an 
inch, with flexion and extension of the arm found to be 5/5 
and no evidence of damage to the humerus or the triceps 
muscle.  There was also an eleven-inch scar over the lateral 
aspect of the right leg, with no evidence of damage to the 
underlying bony tissue or musculature.  The examiner also 
described a small, barely visible scar over the lateral 
aspect of the fifth metatarso-phalangeal joint that measured 
one-half centimeter by one-half centimeter, with no evidence 
of damage to the intrinsic muscles of the foot.  All scars 
were described as well healed, not tender, deforming, or 
adherent, with no evidence of inflammation or keloid 
formation.

II.  Laws and Regulations

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of the reports of 
the VA examinations in October and December 1993, October 
1997, and June and November 1998.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5262, impairment of the fibula and tibia, 
provides a 10 percent evaluation where there is malunion 
resulting in slight knee or ankle disability, and a 
20 percent evaluation with moderate knee or ankle disability.  
A maximum 30 percent evaluation applies if the veteran has 
marked knee or ankle disability.  
38 C.F.R. § 4.71a.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. 
Part 4).  If a change in the rating criteria occurs during 
the pendency of the veteran's appeal, he is entitled to the 
application of the rating criteria more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The provisions of Diagnostic Codes 5306, 5310 were not 
changed by the July 1997 revisions.  

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.


The veteran was provided the revised regulations in a 
February 1999 supplemental statement of the case.

Diagnostic Code 5306 for injury to Muscle Group VI provides a 
noncompensable rating if the disability is slight, a 
10 percent rating if moderate, a 30 percent rating for 
moderately severe disability affecting the major arm 
(20 percent if minor), and a 40 percent rating for severe 
disability affecting the major arm (30 percent if minor).  
38 C.F.R. § 4.73.

Diagnostic Code 5310 for injury to Muscle Group X provides 
separate rating criteria for the plantar and dorsal muscles 
of the foot.  For the plantar muscles a 30 percent rating 
applies if the disability is severe, a 20 percent rating 
applies if the disability is moderately severe, a 10 percent 
rating if the disability is moderate, and a noncompensable 
rating if the disability is slight.  For the dorsal muscles 
the diagnostic code provides a 20 percent rating if the 
disability is severe, a 10 percent rating if moderately 
severe or moderate, and a noncompensable rating if slight.  
38 C.F.R. § 4.73.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The evaluation of the severity of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

A.  Increased Rating for Injury to Muscle Groups VI

The Board has reviewed the evidence of record and finds that 
an increased rating for the residuals of a shrapnel wound 
injury to Muscle Group VI of the left arm is not warranted.  
The residuals of the wound are manifested by a scar, 
tenderness, and a retained metallic foreign body, with no 
evidence of any of the cardinal signs of muscle injury in the 
left arm due to the service-connected injury.  

In order to warrant a disability rating in excess of 
10 percent based on the injury to the muscle group, the 
evidence must show that the disability approximates the 
criteria for a moderately severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5306.  However, the record shows that the 
veteran's injury was not through and through, and that it was 
never described as deep penetrating.  The record shows that 
the veteran was returned to duty approximately ten days after 
being wounded, and there is no indication of infection, 
sloughing, or intermuscular scarring.  After returning to 
duty, the veteran appears to have received no treatment or 
voiced any complaints referable to the injury.  Thus it 
cannot be found that the veteran's injury was of a type, or 
involved a history as is envisioned for a moderately severe 
injury under the old or new provisions of 38 C.F.R. § 4.56.

The examiner in December 1993 described the injury to the 
muscle group as moderate, and at no time has the severity of 
the disability been described as more than moderate.  Recent 
examinations have revealed no evidence of muscle injury, and 
no weakness has been reported.  Accordingly, the Board must 
conclude that the veteran's injury is not manifested by the 
objective findings necessary for an evaluation of moderately 
severe under either version of 38 C.F.R. § 4.56.  There is no 
question regarding which of two evaluations would more 
properly classify the severity of the service-connected 
disability.  38 C.F.R. § 4.7.  The Board finds, therefore, 
that a higher disability rating is not warranted based on the 
criteria for evaluating injury to Muscle Group VI.

The Board notes that separate and distinct manifestations 
arising from the same disease or injury may be rated 
separately.  Manifestations are considered to be separate and 
distinct if none of the symptomatology for any of the 
manifestations is duplicative of or overlapping with the 
symptomatology of the other manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25.

In addition to the injury to Muscle Group VI, the medical 
evidence shows that the residual scar is well healed and not 
tender, depressed, deforming, or adherent.  The scar is not 
poorly nourished with repeated ulceration, tender or painful 
on objective demonstration, nor does it result in any 
functional limitation to the upper extremity.  The Board 
finds, therefore, that a separate rating for the wound scar 
is not warranted.  

For the above stated reasons, the Board has determined that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a shrapnel wound injury to Muscle Group VI of the left arm 
with a metallic foreign body.

B.  Increased Rating for an Injury to Muscle Group X

The residuals of a shrapnel wound injury to Muscle Group X of 
the left foot are manifested by a scar, tenderness, and a 
retained metallic foreign body.  The Board notes that the 
muscle located on the lateral aspect of the fifth metatarsal 
is the abductor digiti minimi of the foot, which is included 
in the rating criteria as a plantar muscle of the foot.  
38 C.F.R. § 4.73, Diagnostic Code 5310; Stedman's Medical 
Dictionary 1138 (26th Ed. 1995).

In order to warrant a disability rating in excess of 
10 percent based on the injury to the muscle group, the 
evidence must show that the disability more nearly 
approximates the criteria for a moderately severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5310.  The history and type 
of injury are essentially the same as that discussed above 
with regard to the veteran's left arm wound.  As such, the 
veteran's injury did not involve a type of injury or history 
as are envisioned for a moderately severe disability under 
either the old or new version of 38 C.F.R. § 4.56.

The examiner in December 1993 also described the injury to 
Muscle Group X as moderate, and at no time has the severity 
of the disability been described as more than moderate.  The 
medical evidence does not show that the residuals of the 
shrapnel injury are manifested by any of the cardinal signs 
of muscle injury.  There is no question regarding which of 
two evaluations would more properly classify the severity of 
the service-connected disability.  38 C.F.R. § 4.7.  The 
Board finds, therefore, that a higher disability rating is 
not warranted based on the criteria for evaluating injury to 
Muscle Group X.

The evidence does not show that the residual scar is poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, or that it results in any functional 
limitation to the left foot.  The Board finds, therefore, 
that entitlement to a separate disability rating for the scar 
is not warranted.  Esteban, 6 Vet. App. at 262; 38 C.F.R. 
§ 4.25.  For the above stated reasons, the Board has 
determined that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound injury to Muscle Group 
X of the left foot with a metallic foreign body.

C.  Increased Rating for the Residuals of a Fracture of the 
Right Fibula

The Board notes as an initial matter that in the November 
1950 rating decision in which the RO granted service 
connection for the residuals of the right fibula fracture, 
the description of the service-connected disability included 
the residuals of the fracture of the right medial malleolus.  
Although the rating decisions and Board decisions since 
November 1950 have referred only to the residuals of the 
fibula fracture, and not the malleolus fracture, service 
connection for the residuals of the malleolus fracture has 
not been severed and remains in effect.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997) (once service connection has 
been granted it can be severed only by a showing of clear and 
unmistakable error); 38 C.F.R. § 3.105.

The residuals of the fibula and malleolus fracture are 
manifested by X-ray evidence of degenerative joint disease of 
the right ankle with motion limited to five degrees of 
dorsiflexion and 35 degrees of plantar flexion due to pain, 
reduced strength, and pain with use.  Although the examiner 
in October 1997 and June 1998 found that the range of motion 
was normal, the examination report does not indicate that he 
considered any limitation of motion due to pain.  DeLuca, 
8 Vet. App. at 202.  The Board is, therefore, relying on the 
results of the December 1993 examination.  

Since November 1950 the right leg disability has been rated 
as 10 percent disabling, although the specific diagnostic 
code under which the disability was evaluated has not been 
shown.  The 10 percent disability rating is a protected 
rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

Degenerative arthritis is to be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  In 
accordance with Diagnostic Code 5271, a rating in excess of 
10 percent requires evidence showing that the limitation of 
motion is marked.  The normal range of motion of the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  There is, therefore, a 15 degree 
reduction in dorsiflexion, and a 10 degree reduction in 
plantar flexion.

According to the remaining diagnostic codes pertaining to the 
ankle, a 20 percent rating applies to ankylosis of the ankle 
in plantar flexion at less than 30 degrees, ankylosis of the 
subastragalar or tarsal joint in a poor weight-bearing 
position, or removal of the astragalus.  The Board finds that 
the functional limitation resulting from a 15 degree 
reduction in dorsiflexion and a 10 degree reduction in 
plantar flexion is not comparable to ankylosis of the ankle 
in plantar flexion, ankylosis of the subastragalar or tarsal 
joint in a poor weight-bearing position, or removal of the 
astragalus.  The Board finds, therefore, that the limitation 
of motion of the ankle is not marked, and that entitlement to 
a disability rating in excess of 10 percent based on limited 
motion of the ankle is not warranted.

According to Diagnostic Code 5003, if the joint is affected 
by limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint or group 
of minor joints affected by limitation of motion.  Although 
not marked, the limitation of motion of the ankle is 
considered to be moderate, and warrants a 10 percent rating 
under Diagnostic Code 5271.  The Board finds, therefore, that 
the application of the provisions of Diagnostic Code 5003 
does not result in a higher disability rating.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition to 
limitation of motion, the right ankle disability is 
manifested by reduced strength and pain with use.  In 
accordance with Diagnostic Code 5262, a 20 percent rating 
applies to malunion of the fibula with moderate knee or ankle 
disability.  The Board finds that the functional limitations 
due to reduced strength and pain with use, together with the 
limitation of motion, constitutes moderate ankle disability, 
and that a 20 percent rating is warranted.

A 30 percent rating applies pursuant to Diagnostic Code 5262 
if the ankle disability is marked.  According to the 
diagnostic codes pertaining to the ankle that are based on 
objective criteria, a 30 percent rating is provided for 
ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees.  
The Board finds that the functional limitations imposed by 
the limited motion and reduced strength as shown, in addition 
to pain with use, are not comparable to the functional 
limitations resulting from ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  

The consideration of a higher rating based on the provisions 
of 38 C.F.R. § 4.59 is not warranted, since the veteran is in 
receipt of the minimum compensable evaluation for the ankle.  
There is no question of whether the right ankle disability 
more nearly approximates the criteria for a higher rating.  
38 C.F.R. § 4.7.  The Board has determined, therefore, that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 20 percent for the residuals 
of a fracture of the right fibula.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

In addition to a fracture of the right fibula, the veteran 
also suffered a fracture of the right medial malleolus, for 
which service connection has been granted.  There is no 
evidence, however, showing that the fracture of the right 
medial malleolus has resulted in any functional limitations 
in the right ankle that are separate and distinct from those 
resulting from the fibula fracture.  The Board finds, 
therefore, that an additional rating for the residuals of the 
fractured malleolus is not warranted.  Esteban, 6 Vet. App. 
at 262; 38 C.F.R. § 4.25.


D.  Increased Rating for a Back Scar

The veteran's service medical records show that he incurred a 
scar as the result of a penetrating shrapnel wound to the 
right lower back, and examination in November 1950 revealed a 
scar on the right side of the back, level with the seventh 
intercostal space, that measured three centimeters by one and 
three-fourths centimeters.  The medical evidence indicates 
that the shrapnel injury did not result in any injury to the 
muscles of the back and the manifestations of the injury are, 
therefor, limited to the scar.  Although the veteran contends 
that the retained foreign body caused irritation when metal 
touched his body, that it prevented him from wearing a watch, 
and that it caused a skin rash, his assertions are not 
supported by any medical evidence showing that the retained 
metallic bodies have resulted in any disability, other than 
the scars, and are not probative of his level of disability.

The evidence does not show that the back scar is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or that it results in any limitation 
of function.  The scar was assigned a 10 percent disability 
rating when service connection was granted in May 1959, that 
rating has been in effect since that time and is a protected 
rating.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

With the exception of disfiguring scars of the head, face, or 
neck, or third degree burn scars, the diagnostic codes 
pertaining to the skin provide a maximum 10 percent 
disability rating for scars.  Because the maximum available 
rating has been assigned, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for a scar on the right side of the back with a metallic 
foreign body.



ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group VI of the left arm with a metallic foreign body 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel wound injury to 
Muscle Group X of the left foot with a metallic foreign body 
is denied.

A 20 percent disability rating for the residuals of a 
fracture of the right fibula is granted, subject to the laws 
and regulations pertaining to the award of monetary benefits.

The claim of entitlement to a disability rating in excess of 
10 percent for a scar on the right side of the back with a 
metallic foreign body is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

